Citation Nr: 1617825	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-02 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of right-sided facial burns.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to May 1973.  Thereafter he served in the National Guard from July 1986 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2012 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of his testimony is of record.

The Board remanded these issues to the Agency of Original Jurisdiction (AOJ) in January 2014 for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 

FINDINGS OF FACT

1.  The Veteran is shown to have had right-sided facial burns in 1987 while serving in the National Guard, but there is no competent evidence of resultant scarring or other disability.

2.  Arthritis of the lumbosacral spine became manifest many years after discharge from service, and the Veteran does not have a low back disability that is otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The Veteran does not have residuals of right-sided facial burns that were incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The Veteran does not have a low back disability that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112,  1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In this case, the notice requirements were met in letters sent in August 2007 and October 2007.  The letters notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence he should provide, and what part VA will attempt to obtain.  The letters also provided notice of how disability ratings and effective dates are determined.  The Veteran had ample opportunity to respond prior to the February 2008 rating decision on appeal.  Accordingly, the duty to notify has been satisfied.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained.  The Veteran's service treatment records and service personnel records were obtained, along with all identified and available post-service treatment records, to include Social Security Administration (SSA) disability records.  The Board reviewed the file in January 2014 and determined the Veteran should be afforded a VA examination in support of his claims, and remanded the case to the AOJ for that purpose.  The Veteran failed to report for scheduled examination in April 2014, but the requested examinations were performed in July 2014; the AOJ also pursued the additional treatment and military personnel records requested by the Board.  The Board finds there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Board also finds the medical evidence of record provides sufficient basis for the Board to adjudicate the service-connection issues presently on appeal.  

The Veteran testified during a Board hearing in May 2012, at which time the undersigned explained the issue on appeal, asked questions focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required.  These actions satisfied the duties of a Veterans Law Judge to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  The Veteran has not contended, and the evidence does not otherwise show, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.   

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Applicable Legal Principles

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).     

Active Duty for Training (ACDUTRA) is defined as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22).  Inactive Duty for Training (INACDUTRA) is defined as other than full-time training performed by Reserves.  38 U.S.C.A. § 101(23).  Service connection may be granted for injury incurred while on ACDUTRA or INACDUTRA.  38 U.S.C.A. § 101(24).  However, presumptive periods as described above do not apply to ACDUTRA and INACDUTRA.  Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010). Similarly, the presumption of soundness upon entry into service that applies to active service does not apply to periods of ACDUTRA or INACDUTRA. 38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

Service connection for residuals of right-sided facial burns

Service treatment records (STRs) relating to the Veteran's period of active service from November 1972 to May 1973show no indication of facial burns.  The Veteran was not treated for burns during this period, and separation examination in May 1973 assessed the skin as normal.

As noted in the Introduction, the Veteran served in the National Guard from July 1986 to October 1989.  STRs received from the Wyoming National Guard show that in June 1987 a heater blew up in the Veteran's face, causing superficial burns to the right side of the face and singeing of the hair; the injury was treated with topical ointment.

The Veteran was admitted for VA psychiatric inpatient treatment in July 1996.  During admission the attending physician examined the skin and noted scars on the arm and leg and several tattoos, but the examination report is silent in regard to any burn scars on the face.  The Veteran also denied history of any facial injuries. 

The Veteran testified before the Board in May 2012 that his face was burned when an immersion heater blew up during ACDUTRA with the National Guard in 1987.  The burn was treated with ointment and was severe enough to burn the eyebrows and eyelashes.  Since the burn incident the Veteran has noticed occasional dry, itchy, flaking skin in the burned area of the cheek that is sometimes excessively sensitive to irritation when shaving.  

The Veteran failed to report for a scheduled VA examination in April 2014.  However, the designated examiner, a physician, reviewed the file in anticipation of examination and noted the evidence of record in detail, including the Veteran's subjective assertions and the objective medical evidence in the form of treatment records.  Based on review of the file, the examiner stated an opinion that the condition claimed is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of her opinion, the physician stated that based on the records available, without new physical examination of the Veteran there is no clinical evidence of any residual related to the superficial minor burn to the Veteran's face in June 1987, including no evidence of scarring or permanent loss of facial hair, or skin sensitivity.  Although the Veteran reported dry skin, there is not a diagnosis of record of a skin condition.  Generalized dry skin or chronic conditions of pruritus or permanent skin sensitivity as reported by the Veteran are not likely residuals of a minor burn to the face.

Thereafter, the Veteran presented for examination in July 2014, performed by the VA physician who provided the April 2014 review opinion cited above.  The Veteran reported having been burned by an exploding immersion heater in service but he denied any residuals.  The Veteran endorsed seasonally dry skin but stated he did not attribute this to the in-service incident.  The Veteran related several laceration injuries to the face but denied any other burn injuries.   The examiner performed a clinical examination of the Veteran's face but was unable to diagnose any current acute or chronic skin disorder.   The examiner stated an opinion that it is not likely the Veteran has a service-connected disability residual to burn injury because there is insufficient evidence to support a diagnosis of acute or chronic skin condition, to include no evidence of scarring, dryness or skin sensitivity.

The evidence of record cited above demonstrates the Veteran was superficially burned by an immersion heater in 1987.  However, that a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  Existence of current disability must be shown by competent medical evidence.  Degmetich, id.

In this case, medical examination failed to document any residuals of the in-service burn, and careful review of the medical treatment reports of record also shows no indication of such residuals.  The Board concludes that the first element of service connection - medical evidence of a current disability - has not been met.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Veteran's report of residuals has been inconsistent.  The Veteran testified before the Board that he has residual symptoms such as dryness, itching and sensitivity, but he specifically denied such symptoms when afforded a VA examination.  Given this internal inconsistency, the Board cannot find that the Veteran's lay account demonstrates a disability for which service connection can be considered, particularly given that there is no medical diagnosis of any residual and no evidence of any residuals on examination.  Further, the VA physician stated the symptoms reported by the Veteran are not likely residuals of a superficial burn injury.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. 223, 225.  There being no competent and credible evidence of a current disability, the Board finds the claim for service connection for residuals of right-sided facial burns must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Service connection for a low back disability

STRs from the Veteran's period of active service from November 1972 to May 1973show the Veteran was treated at the Troop Medical Clinic in December 1972 for chronic low back pain.  The Veteran was referred to the orthopedic clinic, where clinical examination including X-ray was normal; the Veteran was returned to duty.  He had a separation examination in May 1973; in the self-reported Report of Medical History the Veteran denied history of back trouble of any kind, and in the corresponding Report of Medical Examination the spine was assessed as "normal" on examination.  The Veteran was discharged from service in May 1973.

The Veteran had a VA general medical compensation and pension examination in August 1983, ten years after his separation from service.  The Veteran was vague about the etiology of his current back problems, stating only that he had been hurt while lifting some heavy objects.  Examination of the spine was essentially normal for range of motion, posture, gait, etc.  The examiner's assessment was subjective complaint of low back pain without significant objective findings.  

As noted in the Introduction, the Veteran served in the National Guard from July 1986 to October 1989.  STRs from the Wyoming National Guard include an enlistment physical examination in July 1986 in which the Veteran denied history of recurrent back pain; he endorsed having had a previous back injury in 1976 but asserted he had no current back trouble.  The corresponding enlistment physical examination noted the spine as "normal."  Treatment records during the Veteran's period of National Guard service are silent in regard to any back injury or complaint.  NGB Form 22 characterizes the Veteran's service as "honorable" but states he was being discharged for misconduct; no separation examination was performed.    

The file contains an SSA disability determination dated in March 1990.  The examiner, a physician, noted the Veteran had been injured on May 15, 1976, in a workplace accident (the Veteran had been carrying a heavy object on his head, which became dislodged when the Veteran lost his footing; the Veteran was wearing a hard hat but the object injured his spine).  Examination did not disclose any significant back pathology, but the examiner stated there might be a herniated disc that was not evidenced on clinical examination or in plain films.  

A VA outpatient treatment note in May 1990 shows assessment of chronic low back pain with history of trauma, reportedly since 1976.  As regards onset, the Veteran reported that in 1976 a heavy object fell onto his hard hat, resulting in an injury to the nerves in his lower spine that had been bothersome ever since.

VA X-rays of the lumbosacral spine in May 1990 showed a normal spine.

The Veteran had a mental status evaluation in July 1990, performed by a private psychologist in support of the Veteran's request for SSA disability benefits.  In regard to back issues, the Veteran reported having injured his back in a workplace accident in May 1976.  Thereafter, he worked intermittently in jobs including janitor, security guard, landscaping/tree trimming, construction, truck driver and farm work.  He served in the National Guard from approximately 1987 to 1989, but he had to leave the National Guard because his back problems had become too acute to continue; the Veteran did not mention any additional back injury incurred during National Guard service.  The Veteran reported he had not been employed since leaving the National Guard.

The Veteran had a VA compensation and pension examination in October 1990 in which he described having injured his back in a workplace injury in 1976, as described above; he stated he was essentially told at the time to stop working.  The Veteran did not describe any subsequent back injury or trauma after 1976.  The examiner performed a clinical examination of the spine and diagnosed chronic lumbosacral strain.

The Veteran was admitted to VA inpatient treatment in October 1990 for evaluation of low back pain (acute lumbosacral strain with chronic lumbosacral strain) and gastrointestinal bleeding.  Inpatient treatment continued into November 1990 due to psychiatric symptoms.  In regard to low back symptoms, the clinician noted, "[the Veteran's] back was determined to be merely a chronic myalgia and perhaps a mild arthritis, possibly requiring fibromyalgia syndrome [FMS] therapy."

In December 1990 the Veteran asked a VA physician to certify that his low back pain prevented him from working. The physician declined, stating he could not substantiate a disability of the back that precluded the Veteran from working.

Also in December 1990 the Veteran presented to the Free Clinic of St. Mark's Episcopal Church complaining of back pain.  The physician noted history of traumatic workplace back injury in 1976.  The physician noted there appeared to be compression of lumbar vertebrae and recommended magnetic resonance imaging (MRI) diagnostic follow-up.

The Veteran received VA inpatient treatment in March-May 1991 for psychiatric problems (paranoid schizophrenia).  The discharge diagnosis also cites lumbosacral disc disease with back pain.

In May 1991 the Veteran submitted an Application for Compensation or Pension citing back injury in 1976 allegedly while federally employed in the Army National Guard.  He also cited treatment for back injury at Camp Guernsey, Wyoming in 1987.  Nonservice-connected (NSC) pension was granted by the RO in October 1991.  

In June 1993 the Veteran reported to a VA psychologist that he had injured his back in 1976 in a construction accident but re-injured his back during National Guard service.  The Veteran attributed his subsequent unemployment to the second back injury.

The Veteran had a VA medical consult in July 1995; the examining physician's assistant (PA) noted "questionable secondary gain" with history and examination.  It was noted that during inpatient treatment the Veteran complained of being unable to sit or bend due to back pain but he was observed to participate in ward activities with apparent comfort.  The discharge note stated in regard to back pain that the Veteran complained of being almost bedridden due to back pain but the only radiographic findings were degenerative joint disease (DJD) in the low back area with normal neurological findings.  Like the PA cited above, the examining physician noted that it appeared the Veteran's pain complaint was made for secondary gain.     

VA X-ray of the lumbosacral spine in July 1995 showed mild left convexity scoliosis of the lumbar spine and slight narrowing of the L4-5 disc space; the lumbosacral spine was otherwise normal.

The Veteran was admitted for VA psychiatric inpatient treatment in July 1996.  During admission interview he endorsed having injured his back in the "hard hat" accident described above, and also reported having been knocked off his feet on an oil rig in 1980.  He also stated he was hit in the back while serving in the National Guard in approximately 1986 and had to leave the Guard due to that injury. 
 
In March 2000 the Veteran's VA attending physician noted history of chronic low back pain which goes back to multiple remote motor vehicle accidents (MVAs).

The Veteran presented to the VA emergency room (ER) in October 2003 requesting refill of ibuprofen.  He reported previous medical history (PMH) of six spinal injuries.

In January 2005 the Veteran's VA attending physician noted continued neck, back and shoulder pain due to an MVA in 1996.  The physician also noted the Veteran had reported multiple traumas and spinal injuries.  VA X-ray of the thoracolumbar spine in January 2005 showed very mild "S" shaped scoliosis in the thoracic spine, disc space narrowing at L4-5, facet hypertrophy at L4-5 and L5-S1 and DJD of the sacroiliac (SI) joints.   

The Veteran had a VA neuropsychological evaluation in January 2007 during which he reported having served in the National Guard and injured his back; he initially reported having had two metal discs placed in his back but later recanted that story.  The examining psychologist stated that based on review of the Veteran's DD Form 2014 and the psychologist's discussion with VA colleagues the Veteran's account of National Guard service seemed to be "implausible."

An SSA physician noted in November 2008 that the Veteran had been granted disability benefits due to chronic paranoid schizophrenia, but he remained in denial about the diagnosis and refused psychiatric treatment; the Veteran's medical providers could not and did not discuss the diagnosis with him due to the amount and duration of anger generated, so his mental health treatment was suboptimal.
 
In May 2011 the Veteran asked his VA attending physician for a letter certifying him to be permanently and totally disabled so that he could qualify for a rent rebate by the State of Colorado.  The physician noted the Veteran to be disabled due to paranoid schizophrenia, but the Veteran denied the diagnosis and believed himself to be disabled due to his back problem rather than to psychiatric issues; he became angry and agitated whenever schizophrenia was mentioned.  The VA physician accordingly provided the Veteran a letter stating she considers him to be permanently and totally disabled since 1976 due to three accidents that resulted in injury to his spine; specifically, the neck, middle and lower spine.

The Veteran testified before the Board in May 2012 that his initial back injury happened during construction work, but he was injured a second time in National Guard summer camp when he essentially slipped off the tailgate of a truck; he was not treated at the time.  The Veteran went on to describe subsequent MVAs that injured other parts of his back.  

The Veteran failed to report for a scheduled VA examination in April 2014.  However, the designated examiner, a physician, reviewed the file in anticipation of examination and noted the evidence of record in detail, including the Veteran's subjective assertions and the objective medical evidence in the form of treatment records.  Based on review of the file, the physician stated an opinion that the Veteran's current degenerative disc disease (DDD) and DJD of the lumbar spine is less likely than not caused by or proximately related to events in service, and it is less likely as not that a chronic back disability manifested during service or within one year of service.  In support of her opinion, the examiner noted that although there is evidence of one visit for back pain during service in 1972, there are subsequent records showing there was not a chronic back condition from that incident.  At the time of the separation examination in May 1973 there was no evidence of a back condition.  Thereafter, the Veteran sustained multiple injuries to his back throughout his adult life including a job-related back injury in 1976 and subsequent injuries to his back including MVAs, a construction injury in Colorado, significant injuries from working in drilling on a rig in 1980, a "serious car accident" in 1996 that resulted in chronic neck, back and shoulder pain, a 2007 record of back pain after the Veteran helped someone with moving and a 2008 record of residual back pain after the Veteran fell down 5-6 stairs while pushing a shopping cart.  In sum, the records support that the Veteran's chronic back condition is the result of multiple injuries after separation from service.

Addressing the period of National Guard service, the reviewing physician noted that the March 1990 SSA Disability Report notes a history of recurrence of back pain in 1989, which coincides with his period of service with the National Guard, but that examination revealed no evidence of back pain.  During that examination the Veteran was specifically noted to have tolerated the 3.5 hours of evaluation with no signs of significant discomfort.  The reviewer stated this supports that there is not enough objective evidence to associate a chronic back condition to events in service. 

Thereafter, the Veteran presented for examination in July 2014, which was performed by the VA physician who had reviewed the file in April 2014 as noted above.  The Veteran reported injuries to the back in 1976 (between his active service and enlistment in the National Guard), in 1987 (undocumented and untreated National Guard injury incurred by falling off the tailgate of a truck), 1996 (MVA) and 2008 (falling down stairs).  The examiner noted the Veteran's current subjective complaints and documented medical history in detail.  The examiner also performed a clinical examination that resulted in current diagnosis of degenerative arthritis of the spine (multi-level lumbar DJD and DDD without radiculopathy).  The examiner stated it is less likely than not that the disability is incurred in or caused by the claimed in-service event.  As rationale, the examiner stated that the record shows the Veteran's current multi-level DJD and DDD had its onset in 1976, which was not a period of service, and the record does not support any chronic aggravation due to events in service after the initial injury.  The objective evidence of record supports a history of multiple injuries to the back after discharge from service but the evidence is too weak to support any likelihood of a persistent underlying chronic back condition related to service.  In sum, the current back condition can be fully explained by the initial injury in 1976 and subsequent back injuries after service.

The evidence of record cited above demonstrates that the Veteran has a current medically diagnosed disability of the spine; i.e., degenerative arthritis and DDD.  Accordingly, the first element of service connection - medical evidence of a disability - has been met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

Addressing first the question of presumptive service connection for arthritis, the Veteran had normal X-ray of the spine in May 1990.  As this is many years after the Veteran's separation from active service in May 1973, the Board concludes he cannot have had arthritis to a compensable degree within the first year after separation from service.  The Veteran was separated from the National Guard in October 1989, but the Board had found no X-ray evidence of arthritis/DJD prior to July 1995.  Further, service connection on a presumptive basis is not available where the service performed is ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).  The Board concludes that presumptive service connection for arthritis under 38 C.F.R. § 3.309(a) is not for application.

Turning to entitlement to service connection on a non-presumptive basis, the competent and uncontroverted medical opinion of record, in the form of the VA examination report in July 2014, establishes that the Veteran's current low back disability is caused by the workplace injury in 1976, with contributing subsequent injuries that are unrelated to service.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Board acknowledges the Veteran's account of an undocumented back injury during National Guard duty that he contends aggravated his existing back injury.  In that regard, the Veteran is considered competent to report events during service such as undocumented accidents or injuries.  However, the question of whether such an injury may have aggravated an existing disability beyond its normal course is a complex medical question that is not within the competence of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The VA reviewing physician provided an opinion that the Veteran's back condition was not aggravated by the reported National Guard injury, as demonstrated by the SSA examination in 1990; the Board places greater probative value on the opinion of the VA examiner, who as a trained health care professional has the province to enter a conclusion that requires medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

The Board has also considered the Veteran's credibility in reporting the severity of the undocumented back injury during National Guard service.  The Veteran has asserted on numerous occasions that he had to leave the National Guard due to the severity of his back injury, but this is refuted by the NGB Form 22 showing the Veteran was separated from the National Guard due to misconduct, not to a current medical problem.  The Veteran's National Guard medical records contain no line of duty (LOD) investigation or other evidence of a severe injury during National Guard service.  Thus, the evidence suggests that the Veteran has exaggerated the severity of the alleged National Guard injury.  The Veteran has also represented to medical providers that his back injury in 1976 was incurred while he was serving in the National Guard, which is patently impossible as he did not enter the National Guard until July 1986.  VA clinicians observed in 1995 that the Veteran's account of his current back problems appeared to be motivated by secondary gain, and the VA psychologist stated in 2007 that the Veteran's account of his National Guard service seemed to be "implausible."  The Veteran's attending physician noted in 2011 that the Veteran was in denial about his schizophrenia and blaming his entire disability on his back condition.  Thus, the Veteran's account of his back problems has consistently been colored by secondary gain considerations and/or by denial of his actual disability picture.  In either event, the Board finds this to be additional reason to assign a higher probative value to the opinion of the VA examiner than to the account provided by the Veteran.       

Based on the evidence and analysis above the Board finds the Veteran's arthritis of the lumbosacral spine became manifest many years after discharge from service, and the Veteran does not have a low back disability that is otherwise etiologically related to service.   Accordingly, the claim for service connection for a low back disability must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.
 

ORDER

Service connection for residuals of right-sided facial burns is denied.

Service connection for a low back disability is denied.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


